648 S.E.2d 844 (2007)
Rebekah Chantay REVELS
v.
MISS AMERICA ORGANIZATION, Miss North Carolina Pageant Organization, Inc., Alan Clouse, Billy Duncan, Charlene Hay, Doug Huff, Tom Roberts, David Clegg, Beverly Adams, and Candace Russell.
No. 189P06-2.
Supreme Court of North Carolina.
June 27, 2007.
Barry Nakell, for Revels.
G. Grady Richardson, Jr., for Miss America Organization.

ORDER
Upon consideration of the petition filed on the 22nd day of April 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."